In an action to enjoin defendants from using certain machines for certain specified purposes, on the ground that the defendants unlawfully appropriated and copied the design of a similar machine which constituted a trade secret of the plaintiff, the defendants appeal from an order and judgment (one paper) of the Supreme Court, Kings County, entered December 13, 1963, which granted plaintiff’s motion for summary judgment and a permanent injunction against the defendants, their agents, employees and all *883persons acting in concert with them. Order and judgment affirmed, with $10 costs and disbursements. In our opinion, the defendants failed to raise a triable issue of fact sufficient to defeat the plaintiff’s motion for summary judgment. Admittedly, the defendants learned of the details of the plaintiff’s machine through a breach of trust on their part. The papers establish that the plaintiff’s machine was specially constructed by it at considerable expense; that it was unique in the particular trade in which plaintiff was engaged; and that its design was at least a qualified secret not generally known by others engaged in that trade. Under the circumstances shown and not denied, plaintiff’s machine constituted a trade secret for the protection of which plaintiff is entitled to injunctive relief (cf. Minnesota Min. é Mfg. Co. v. Technical Tape Corp., 23 Mise 2d 671, affd. 15 A D 2d 960). Beldoek, P„ J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.